               Case 5:18-cv-02860-JFL Document 45 Filed 04/10/19 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NOUJOUD ACHKAR and,                                :
JOSEPH ACHKAR, W/H                                 :   CIVIL ACTION
               Plaintiffs,                         :
                                                   :
                  vs.                              :
                                                   :   NO. 5:18-cv-02860-JFL
WISCONSIN CHEESE GROUP, LLC                        :
d/b/a LA MORENITA BRAND and                        :
WALMART, INC.                                      :
                Defendants.                        :   JURY TRIAL DEMANDED

                           STIPULATION OF UNCONTESTED FACTS

          1.      Plaintiff is Noujoud Achkar is 78 years old.

          2.      Plaintiff’s husband is Joseph Achkar and they have been married for

approximately about sixty years.

          3.      The Plaintiffs have two sons and one daughter.

          4.      Plaintiffs were born in Syria.

          5.      The photographs marked as Exhibit P-2 show the packaging of the La Morenita

Queso Fresco cheese that Plaintiff purchased.

          6.      Plaintiff purchased La Morenita Queso Fresco cheese on the recommendation of a

friend.

          7.      Plaintiff consumed the cheese prior to her hospitalization on May 2, 2017.

          8.      Defendant Walmart, Inc. is a business corporation organized under the laws of the

State of Delaware with corporate offices at 702 Southwest 8th Street in Bentonville, Arkansas.

          9.      Defendant Wisconsin Cheese Group, LLC d/b/a La Morenita Brand is a

Wisconsin limited liability company with corporate headquarters at 105 3rd Street in Monroe,

Wisconsin 53566.
          Case 5:18-cv-02860-JFL Document 45 Filed 04/10/19 Page 2 of 3



       10.      Defendant Walmart, Inc. is in the business of selling retail products to consumers

throughout the United States.

       11.      Defendant Wisconsin Cheese Group, LLC is in the business of producing and

selling cheese products including in Pennsylvania.

       12.      Defendant Wisconsin Cheese Group, LLC sells its cheese products to Defendant

Walmart, Inc.

       13.      Defendant Wisconsin Cheese Group, LLC’s cheese products are distributed to

Walmart stores including the Walmart store at Whitehall, PA.

       14.      The cheese was packaged in a closed and sealed plastic package.

       15.      Ms. Achkar presented to Lehigh Valley Hospital on May 2, 2017, was discharged

on May 15, 2017 and then readmitted on May 15, 2017 and discharged on June 6, 2017.

       16.      Noujoud Achkar’s case was referred to the Pennsylvania Department of Health,

Bureau of Laboratories.

       17.      The Pennsylvania Department of Health did an investigation and retrieved all

food items in the refrigerator of Plaintiffs’ home.

       18.      Results of the Pennsylvania Department of Health testing found only the open

Wisconsin Cheese Group product positive for Listeria monocytogenes.

       19.      Listeria monocytogenes are the causative agent of listeriosis.

       20.      Its growth is not inhibited by refrigeration.

       21.      Listeria is a pathogen that there is a zero tolerance for in the United States.

        22.    The La Morenita Brand Queso Fresco cheese purchased by the Plaintiff, Noujoud
Achkar was manufactured by the Defendant Wisconsin Cheese Group, LLC on January 18, 2017
with a corresponding sell by date of April 18, 2017.

        23.     The Plaintiff opened the package and consumed the cheese described above prior
to her hospitalization on May 2, 2017.
          Case 5:18-cv-02860-JFL Document 45 Filed 04/10/19 Page 3 of 3




       24.   The Plaintiff, Noujoud Achkar became ill and was brought to the Lehigh Valley
Hospital on May 2, 2017 at 7:46 a.m.

       25.    The La Morenita Brand Queso Fresco cheese that was purchased by the Plaintiff,
Noujoud Achkar and manufactured by the Defendant Wisconsin Cheese Group, LLC on January
18, 2017 with a corresponding sell by date of April 18, 2017 was retrieved by the Pennsylvania
Department of Health on May 8, 2017 from the Plaintiffs’ refrigerator.

       26.    The La Morenita Brand Queso Fresco cheese that was purchased by the Plaintiff,
Noujoud Achkar and manufactured by the Defendant Wisconsin Cheese Group, LLC on January
18, 2017 with a corresponding sell by date of April 18, 2017 tested positive for Listeria
monocytogenes.

       27.     On May 3, 2017, the Plaintiff, Noujoud Achkar’s cerebral spinal fluid tested
negative for Listeria monocytogenes.

        28.    On May 4, 2017, the Plaintiff, Noujoud Achkar’s blood cultures tested positive
for Listeria monocytogenes.

        29.     The Gharibian Farm Armenian String Cheese retrieved from the Plaintiffs’
refrigerator tested negative for Listeria monocytogenes.

         30.     Besides the La Morenita Brand Queso Fresco cheese that was consumed by the
Plaintiff, Noujoud Achkar and manufactured by the Defendant Wisconsin Cheese Group, L.L.C.
on January 18, 2017 with a corresponding sell by date of April 18, 2017 taken from the
Plaintiffs’ refrigerator, all other food items taken from the Plaintiffs’ refrigerator and tested for
listeria monocytogenes tested negative.

THE ORLOSKI FIRM                               WILLIAM J. FERREN & ASSOCIATES

BY: /s/ Richard J. Orloski             BY:     /s/Brendan M. Howton
        Richard J. Orloski                     Brendan M. Howton
        Attorney for Plaintiffs                Attorney for Defendant,
        Attorney I.D. No. 09857                Wisconsin Cheese Group, LLC
        111 N. Cedar Crest Blvd.               1500 Market Street, Suite 2920
        Allentown, PA 18104                    Philadelphia, PA 19102
        (610) 433-2363                         Phone: 267-675-3028
                                               bhowton@travelers.com

DELANY McBRIDE

By: /s/ Robert A. DiSandro, Esq.
  ROBERT A. DISANDRO, ESQ.
  Attorney for Defendant,
  Walmart, Inc.
